ORDER DENYING PETITION FOR REHEARING
GUTHRIE, Chief Justice.
Appellants-defendants having petitioned this court for a rehearing of their appeals on the ground that the decision of the court in Board of Trustees of Weston County School District No. 1 v. Holso, Wyo., 584 P.2d 1009, represented a substitution of judgment for that of the school board, and further for the reason that this court erroneously found liability on the part of A. L. Albert, and
It being the settled law that rehearing will not be granted where the application presents no new facts but instead undertakes to reiterate the arguments made on the appeal, or where the effect of the application is to ask the court to review its decision on points and authorities already determined, Elmer v. State, Wyo., 466 P.2d 375, 376, and
It being apparent from a reading of the appellants’ brief in support of the petition that the defendants have merely restated the arguments raised previously and discussed in the dissenting opinions to our original decision, and
It appearing to the court that the original decision has considered and disposed of each point raised in the original appeal:
NOW, THEREFORE, the petition for rehearing is denied, as is the Wyoming School Boards Association’s Motion for Leave to Appear as Amicus Curiae.